Citation Nr: 1001131	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  06-05 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1976 until 
April 1996.  

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in October 2008 and was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia for additional development.  Prior to the 
Remand, this matter was before the BVA on appeal from a 
January 2005 rating decision.  The Veteran appeared before 
the undersigned Veterans Law Judge at a Board hearing held at 
the RO in August 2008.


FINDING OF FACT

The evidence of record shows that the Veteran's bilateral 
hearing loss is related to his active military service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 
1131,5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  



Applicable Law 

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
such as sensorineural hearing loss, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  That an injury or event occurred 
in service alone is not enough.  There must be chronic 
disability resulting from that injury or event.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the purposes of applying the laws administered by VA, 
impaired hearing is a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
(Hz) is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385. 

Merits of the Claim
 
The Veteran has essentially claimed that he has had 
difficulty with his hearing since service.  He contends, as 
indicated in his March 2009 VA examination report, that he 
served in the infantry and was exposed to noise including 
small arms fire, heavy artillery, mortars, grenades, 
helicopters, aircraft engines, tanks, machine gun fire, and 
from the motor pool and riding in an "AFC."  

The record generally indicates that the Veteran's bilateral 
hearing has worsened during the course of his service.  His 
March 1976 enlistment examination indicated normal levels of 
hearing; however, his January 1996 separation examination 
showed a worse level of hearing.  At the time of his 
separation, under 38 C.F.R. § 3.385, the Veteran had hearing 
loss of the left ear.  

The record is silent for any complaints of, or treatment for, 
bilateral hearing loss for years following the Veteran's 
discharge from service.  However, a July 2004 VA audiology 
consult reported findings of normal hearing loss under 
38 C.F.R. § 3.385, as well as 96 percent speech 
discrimination scores bilaterally.  No opinion as to the 
etiology of the bilateral hearing loss was made at that time.

The Veteran also underwent a Private audiological 
examination, in April 2008, that indicated bilateral hearing 
loss under 38 C.F.R. § 3.385 standards.  The private examiner 
found the Veteran's hearing to be abnormal and noted hearing 
loss present bilaterally.  No opinion was made as to the 
etiology of the Veteran's hearing loss.

The Veteran was provided a VA examination in March 2009, 
which included a review of the claims file.  The Veteran 
reported significant in-service noise exposure including from 
small arms fire, heavy artillery, mortars, grenades, 
helicopters, aircraft engines, tanks and machine guns.  

The examiner found the Veteran to have normal to moderate 
sensorineural hearing loss of the right ear and normal to 
mild sensorineural hearing loss of the left ear.  The 
threshold results, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
20
25
45
40
32.5
LEFT
25
30
40
35
32.5

The examiner found the Veteran to have achieved a score of 
100 percent for word recognition for the right ear and a 
score of 96 percent for the left ear.  

The VA examiner noted that the Veteran's service treatment 
records documented bilateral hearing loss on the retirement 
examination and a lack of hearing loss on the induction 
examination.  The VA examiner then opined that it was at 
least as likely as not that the Veteran's current hearing 
loss is related to military noise exposure.

The record indicates that the Veteran meets VA auditory 
threshold standards for impaired hearing under 38 C.F.R. § 
3.385.  The March 2009 VA examination also provided a nexus 
between his current hearing loss and his in-service noise 
exposure.  

The findings of the March 2009 VA examination, in conjunction 
with the reports of bilateral hearing loss in service, 
indicate that the Veteran's bilateral hearing loss is related 
to his service.  As the evidence of record is at least at 
equipoise, the benefit of the doubt rule applies.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim 
for service connection for hearing loss is granted.  


ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


